                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,                 )
                                        )
                   Petitioner,          )                 8:18CV567
                                        )
             v.                         )
                                        )
SCOTT R. FRAKES,                        )                   ORDER
                                        )
                   Respondent.          )
                                        )


      IT IS ORDERED that Respondent’s Motion for Extension of Time to File
Reply Brief (Filing no. 40) is granted. Respondent’s Reply Brief shall be filed on or
before January 3, 2020.

      DATED this 11th day of December, 2019.

                                       BY THE COURT:


                                       Senior United States District Judge
